DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,259,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention..

A quick claim comparison is shown below:
Instant Application
Patent No. 11,259,079
1. A method, comprising: 
receiving, by a processing system including a processor, first data from each media publishing system of a plurality of media publishing systems the first data from each media publishing system of the plurality of media publishing systems having incompatible data structures; 




mapping, by the processing system, the first data from each media publishing system of the plurality of media publishing systems to second data, the second data having a common data structure; 


2. The method of claim 1, further comprising: 
receiving, by the processing system, a first target description from a first media procurement system, the first target description including information to procure media content slots provided by one or more of the plurality of media publishing systems; and 



identifying, by the processing system, at least one procurable media content slot provided by one or more media publishing systems of the plurality of media publishing systems.


























receiving, by the processing system, data about viewer characteristics of first viewers of a first media content, wherein the receiving of the data about viewer characteristics of the first viewers of the first media content comprises:
 
receiving addressable viewership information of at least one media presentation system associated with viewer premises, receiving connected viewership information of at least one media device, each respective media device of the at least one media device being associated with an internet protocol address for delivery of media content, and receiving linear viewership information based on viewership by a panel of viewers; 
mapping, by the processing system, the addressable viewership information to the common data structure; 
mapping, by the processing system, the connected viewership information to the common data structure; and 
mapping, by the processing system, the linear viewership information to the common data structure.  

1. A method, comprising:
receiving, by a processing system including a processor, first data from each media publishing system of a plurality of media publishing systems operated by different entities, the plurality of media publishing systems facilitating a presentation of media content with one or more procurable media content slots, and the first data from each media publishing system of the plurality of media publishing systems having incompatible data structures;
mapping, by the processing system, the first data from each media publishing system of the plurality of media publishing systems to second data, the second data having a common data structure; 



receiving, by the processing system, a first target description from a first media procurement system, the first target description including information to procure media content slots provided by one or more of the plurality of media publishing systems; 
comparing, by the processing system, the first target description to the second data in the common data structure; 
identifying from the comparing, by the processing system, at least one procurable media content slot provided by one or more media publishing systems of the plurality of media publishing systems that correlates to the first target description; 
receiving, by the processing system, first viewership data associated with a viewership of media content presentations that include the at least one procurable media content slot; 
generating, by the processing system, according to the first viewership data an estimated viewership size associated with the viewership of media content presentations that include the at least one procurable media content slot; 
providing, by the processing system, the estimated viewership size to the first media procurement system, wherein the providing of the estimated viewership size comprises receiving data about viewer characteristics of first viewers of a first media content presented at a first media device, and wherein the receiving of the data about viewer characteristics of the first viewers of the first media content presented at the first media device comprises: 
receiving addressable viewership information of a plurality of media presentation systems associated with viewer premises, receiving connected viewership information of a plurality of media devices, each respective media device of the plurality of media devices being associated with an internet protocol address for delivery of media content, and receiving linear viewership information based on viewership by a panel of viewers; 
mapping the addressable viewership information to the common data structure; 


mapping the connected viewership information to the common data structure; and

mapping the linear viewership information to the common data structure.
3. The method of claim 2, wherein the identifying of the at least one procurable media content slot comprises: 

identifying an allocation of a plurality of procurable media content slots to a second media procurement system based on an identification of an overlap between the first target description and a second target description; and

determining that at least a portion of the allocation of the plurality of procurable media content slots is displaceable to at least one unallocated procurable media content slot that conforms to the second target description.  


4. The method of claim 3, further comprising: 

displacing, by the processing system, the at least the portion of the allocation of the plurality of procurable media content slots to the at least one unallocated procurable media content slot, thereby facilitating availability of the at least one procurable media content slot for use by the first media procurement system.  


5. The method of claim 3, wherein the at least one procurable media content slot is supplied by a first media publishing system of the plurality of media publishing systems according to a first media content distribution scheme, wherein the at least one unallocated procurable media content slot is supplied by a second media publishing system of the plurality of media publishing systems according to a second media content distribution scheme, and wherein the first media content distribution scheme differs from the second media content distribution scheme.  

6. The method of claim 2, further comprising: 

receiving, by the processing system, from the first media procurement system a selection of at least a portion of the at least one procurable media content slot; and

 
receiving, by the processing system, from the first media procurement system, targeted media content for presentation in the at least the portion of the at least one procurable media content slot.  

7. The method of claim 6, further comprising: 

delivering, by the processing system, the targeted media content to a portion of the plurality of media publishing systems providing the at least the portion of the at least one procurable media content slot for presentation.  


8. The method of claim 7, further comprising:
 
receiving, by the processing system, viewership data associated with a presentation of the targeted media content.  


9. The method of claim 8, wherein the viewership data is provided by a verification system that tracks viewership of the targeted media content when presented in the at least the portion of the at least one procurable media content slot.  


10. The method of claim 7, further comprising: 

instructing, by the processing system, the portion of the plurality of media publishing systems to limit presentation of the targeted media content according to a threshold capacity.  

11. The method of claim 10, further comprising: 


instructing, by the processing system, the portion of the plurality of media publishing systems to avoid presentation of other targeted media content that is related to the targeted media content in temporal proximity to each other.  

12. The method of claim 6, wherein a utilization of the targeted media content as part of the at least one procurable media content slot results in an increase in utilization of previously unused procurable media slots provided by the plurality of media publishing systems.  

13. The method of claim 12, wherein the increase in utilization of previously unused procurable media slots increases a volume of distribution of the targeted media content by the first media procurement system.  

14. The method of claim 1, wherein the plurality of media publishing systems comprises systems that deliver media content to addressable television devices, data- driven linear television devices, connected television devices, webserver systems, streaming media systems, or any combination thereof, and wherein the method further comprises: 

receiving, by the processing system, verification data from the one or more of the plurality of media publishing systems, the verification data facilitating verification of a viewing of media content presented via at least one procurable media content slot by a user; and

 
obtaining, by the processing system, attribution data, the attribution data facilitating detection of an action attributable to the user based on the action correlating to the viewing of the media content via the at least one procurable media content slot by the user.  


15. The method of claim 14, wherein the connected television devices are identified with synthetic identifiers, 


wherein the synthetic identifiers comprise a persistent identifier or device-cross graph, and



 wherein the persistent identifier comprises an internet protocol address combined with other identifiers of the connected television devices.

2. The method of claim 1, wherein the identifying the at least one procurable media content slot comprises: 
identifying an allocation of a plurality of procurable media content slots to a second media procurement system based on a second target description that overlaps with the first target description; and 
determining that at least a portion of the allocation of the plurality of procurable media content slots is displaceable to at least one unallocated procurable media content slot that conforms to the second target description.
3. The method of claim 2, further comprising:
displacing the at least the portion of the allocation of the plurality of procurable media content slots to the at least one unallocated procurable media content slot, thereby facilitating availability of the at least one procurable media content slot for use by the first media procurement system.
4. The method of claim 2, wherein the at least one procurable media content slot is supplied by a first media publishing system of the plurality of media publishing systems according to a first media content distribution scheme, wherein the at least one unallocated procurable media content slot is supplied by a second media publishing system of the plurality of media publishing systems according to a second media content distribution scheme, and wherein the first media content distribution scheme differs from the second media content distribution scheme.
5. The method of claim 1, further comprising: 
receiving, by the processing system, from the first media procurement system a selection of at least a portion of the at least one procurable media content slot; and 
receiving, by the processing system, from the first media procurement system, targeted media content for presentation in the at least the portion of the at least one procurable media content slot.
6. The method of claim 5, further comprising 
delivering, by the processing system, the targeted media content to a portion of the plurality of media publishing systems providing the at least the portion of the at least one procurable media content slot for presentation.
7. The method of claim 6, further comprising
receiving, by the processing system, second viewership data associated with a presentation of the targeted media content.
8. The method of claim 7, wherein the second viewership data is provided by a verification system that tracks viewership of the targeted media content when presented in the at least the portion of the at least one procurable media content slot.
12. The method of claim 5, further comprising
instructing the portion of the plurality of media publishing systems to limit presentation of the target media content according to a threshold capacity.
13. The method of claim 5, further comprising
instructing the portion of the plurality of media publishing systems to avoid presentation of other target media content that is related to the target media content in temporal proximity to each other.
10. The method of claim 5, wherein the at least one procurable media content slot results in an increase in utilization of previously unused procurable media slots provided by the plurality of media publishing systems.
11. The method of claim 10, wherein the increase in utilization of previously unused procurable media slots increases a volume of distribution of the targeted media content by the first media procurement system.
14. The method of claim 1, wherein the plurality of media publishing systems comprises systems that deliver media content to addressable television devices, data-driven linear television devices, connected television devices, webserver systems, streaming media systems, or any combinations thereof, and wherein the method further comprises: 
receiving, by the processing system, verification data from the one or more of the plurality of media publishing systems, the verification data facilitating verification of a viewing of media content presented via the at least one procurable media content slot by a user; and 
obtaining, by the processing system, attribution data, the attribution data facilitating detection of an action attributable to the user based on the action correlating to the viewing of the media content via the at least one procurable media content slot by the user.
15. The method of claim 14, wherein the connected television devices are identified with synthetic identifiers.
16. The method of claim 15, wherein the synthetic identifiers comprise a persistent identifier or device-cross graph.
17. The method of claim 16, wherein the persistent identifier comprises an internet protocol address combined with other identifiers of the connected television devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421